U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly period endedJune 30, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissionfile number 0-26016 PALMETTOBANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 24, 2014 Common stock, $0.01 par value PALMETTO BANCSHARES, INC. AND SUBSIDIARY Table of Contents PART I Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Note 1 - Summary of Significant Accounting Policies 7 Note 2 - Cash and Cash Equivalents 9 Note 3 - Trading Account Assets 10 Note 4 - Investment Securities Available for Sale 11 Note 5 - Loans 12 Note 6 - Other Loans Held for Sale and Valuation Allowance 22 Note 7 - Premises and Equipment, net 22 Note 8 - Long-Lived Assets Held for Sale 22 Note 9 - Servicing Rights 22 Note 10 - Foreclosed Real Estate and Repossessed Personal Property 23 Note 11 - Bank-Owned Life Insurance 24 Note 12 - Deposits 24 Note 13 - Borrowings 25 Note 14 - Shareholders' Equity 25 Note 15 - Income Taxes 26 Note 16 - Benefit Plans 27 Note 17 - Equity-Based Compensation 28 Note 18 - Average Share Information 30 Note 19 - Commitments, Guarantees and Other Contingencies 31 Note 20 - Derivative Financial Instruments and Hedging Activities 31 Note 21 - Disclosures Regarding Fair Value 32 Note 22 - Regulatory Capital Requirements 34 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Forward-Looking Statements 35 Criticial Accounting Policies and Estimates 36 Selected Financial Data 37 Executive Summary 38 Financial Condition 41 Derivative Activities 54 Liquidity 54 Quarterly Earnings Review 56 Year-to-DateEarnings Review 64 Recently Issued / Adopted Authoritative Pronouncements 68 Item 3. Quantitative and Qualitative Disclosures About Market Risk 69 Item 4.
